Case 1:18-cv-00379-TFM-MU Document 35 Filed 12/10/20 Page 1 of 2                      PageID #: 172




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

  ANDRE PEARSON,                                  )
                                                  )
         Plaintiff,                               )
                                                  )
  vs.                                             )    CIV. ACT. NO. 1:18-cv-379-TFM-MU
                                                  )
  OFFICER JEREMY WATSON, et al.,                  )
                                                  )
         Defendants.                              )

                          MEMORANDUM OPINION AND ORDER

        On October 20, 2020, the Magistrate Judge entered a report and recommendation which

 recommends Defendants’ Motion for Summary Judgment be granted. See Doc. 32. Plaintiff

 timely filed objections and also files a motion for discovery and document production. See Docs.

 33, 34. The Court has reviewed the report and recommendation, objections, and conducted a de

 novo review of the case file. For the reasons discussed below, the objections are OVERRULED

 and the Report and Recommendation is ADOPTED.

        Plaintiff’s objections do not raise new information and also requests the Court require lie

 detectors from all parties. See Doc. 33. None of Plaintiff’s allegations in his Complaint offset the

 well-reasoned analysis by the Magistrate Judge. Rather, he now seems to frame his allegations as

 some kind of deliberate illegal conspiracy by the Defendants as opposed to the allegations

 originally made in his Complaint and first response to summary judgment (Doc. 21) which focused

 on negligent failure to properly perform their jobs and protect the Plaintiff. In reviewing a

 magistrate judge’s report and recommendation, the Court need not consider objections based on

 arguments not raised before the magistrate judge. See Williams v. McNeil, 557 F.3d 1287, 1292

 (11th Cir. 2009). Further, none of his unsworn objections counter the sworn evidence presented



                                             Page 1 of 2
Case 1:18-cv-00379-TFM-MU Document 35 Filed 12/10/20 Page 2 of 2                      PageID #: 173




 by the Defendants in their motion for summary judgment.

        After due and proper consideration of all portions of this file deemed relevant to the issues

 raised, and a de novo determination of those portions of the Report and Recommendation to which

 objection is made, it is ORDERED as follows:

        (1) Plaintiff’s objections (Doc. 33) are OVERRULED;

        (2) The Report and Recommendation (Doc. 32) is ADOPTED as the opinion of the Court;

        (3) The Defendants’ Motion for Summary Judgment (Doc. 13) is GRANTED;

        (4) Plaintiff’s claims are DISMISSED with prejudice;

        (5) All remaining motions are DENIED as moot.

        Final judgment shall issue separately in accordance with this order and Federal Rule of

 Civil Procedure 58.

        DONE and ORDERED this 10th day of December, 2020.

                                              /s/Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
